   Case:
Case     20-2088    Document:
     1:17-cv-00099-LMG        40 57
                        Document  Page: 1 06/15/21
                                     Filed Filed: 06/15/2021
                                                     Page 1 of 2




            NOTE: This disposition is nonprecedential.


       United States Court of Appeals
           for the Federal Circuit
                     ______________________

                LOCKHART TEXTILES, INC.,
                    Plaintiff-Appellant

                                v.

                       UNITED STATES,
                       Defendant-Appellee
                     ______________________

                           2020-2088
                     ______________________

       Appeal from the United States Court of International
    Trade in No. 1:17-cv-00099-LMG, Senior Judge Leo M.
    Gordon.
                    ______________________

                          JUDGMENT
                     ______________________

        JOHN MICHAEL PETERSON, Neville Peterson LLP, New
    York, NY, argued for plaintiff-appellant. Also represented
    by PATRICK KLEIN, RICHARD F. O'NEILL.

       MARCELLA POWELL, International Trade Field Office,
    United States Department of Justice, New York, NY, ar-
    gued for defendant-appellee. Also represented by BRIAN M.
    BOYNTON, JEANNE DAVIDSON, AIMEE LEE, JUSTIN REINHART
    MILLER; PAULA S. SMITH, Office of the Assistant Chief
   Case:
Case     20-2088    Document:
     1:17-cv-00099-LMG        40 57
                        Document  Page: 2 06/15/21
                                     Filed Filed: 06/15/2021
                                                     Page 2 of 2




    Counsel, Bureau of Customs and Border Protection, United
    States Department of Homeland Security, New York, NY.
                    ______________________

    THIS CAUSE having been heard and considered, it is

    ORDERED and ADJUDGED:

        PER CURIAM (PROST, CLEVENGER, and STOLL, Circuit
    Judges).
                 AFFIRMED. See Fed. Cir. R. 36.

                        ENTERED BY ORDER OF THE COURT



            June 15, 2021          /s/ Peter R. Marksteiner
                Date               Peter R. Marksteiner
                                   Clerk of Court
